Citation Nr: 0837333	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
vasectomy.

2.  Entitlement to service connection for disability 
associated with the left 4th and 5th fingers.

3.  Entitlement to service connection for wrist and hand 
arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the hips and 
shoulders.

6.  Entitlement to an initial rating in excess of 20 percent 
for cervical spine early degenerative disc changes and 
herniated discs.

7.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder with primary insomnia, to include 
entitlement to an initial compensable rating prior to January 
29, 2004.

8.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent 
for tinea unguium, manus, and pedis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1982 to September 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which assigned 10 
percent ratings for GERD, DJD of the hips and shoulders, and 
cervical spine early degenerative disc changes and herniated 
discs, and noncompensable ratings for an anxiety disorder, 
tinea unguium, manus, and pedis, and bilateral hearing loss.  
The April 2003 rating decision also denied entitlement to 
service connection for residuals of a vasectomy, disability 
associated with the left 4th and 5th fingers, and wrist and 
hand arthritis.  The December 2005 rating decision assigned a 
10 percent rating for an anxiety disorder, effective from 
January 29, 2004, a 20 percent rating for the veteran's 
cervical spine disability, effective from October 2002, and a 
10 percent rating for tinea unguium, manus, and pedis, 
effective from October 2002, and the veteran has continued 
his appeal as to these issues.  While the veteran also 
initially disagreed with the December 2005 decision's 
assignment of a 10 percent rating for left cervical 
radiculopathy, the record does not reflect that the veteran 
has filed a substantive appeal following the issuance of a 
statement of the case as to this issue in December 2007.  
Thus, this matter is not a subject for current appellate 
review. 

The issues of entitlement to initial ratings in excess of 10 
percent for GERD, DJD of the hips and shoulders, tinea 
unguium, manus and pedis, and anxiety disorder, to include 
entitlement to a compensable rating prior to January 29, 
2004, entitlement to an initial compensable rating for 
bilateral hearing loss and to a rating in excess of 20 
percent for cervical spine early degenerative disc changes 
and herniated discs, and entitlement to service connection 
for disability associated with the left 4th and 5th fingers 
and wrist and hand arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no current diagnosis of a residual of vasectomy that 
has been related to active service.




CONCLUSION OF LAW

A residual of vasectomy was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a December 2002 
letter advised the veteran of the evidence necessary to 
substantiate his claim for service connection for residuals 
of a vasectomy and the respective obligations of the veteran 
and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim was thereafter 
denied in the rating decision of April 2003, July 2004 
statement of the case, and February 2006 and September 2007 
supplemental statements of the case.  The veteran was also 
provided with notice on the issues of establishing a 
disability rating and effective dates in March 2006.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service private and VA treatment records.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  The veteran was also 
provided a VA examination in January 2003.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


Service Connection for Residuals of Vasectomy

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Here, although the service medical records reflect that the 
veteran underwent a vasectomy during service in May 1990, and 
complained of some discharge in the area of the stitches 
approximately ten days later, there is no indication in the 
record that he thereafter experienced any additional 
complications during service that were specifically related 
by any physician to his May 1990 vasectomy.  An October 1990 
assessment of right epididymitis was not related to the 
surgery, and this condition was noted to be resolving as of 
the middle of October.  

Similarly, while the veteran was evaluated for complaints of 
erectile dysfunction (ED) during service in August 2001, this 
was not specifically related by the examining physician to 
his May 1990 vasectomy.  In addition, the retirement 
examination examiner indicated in December 2001 that there 
were no sequelae related to the veteran's May 1990 vasectomy.  
Genitourinary complaints in June 2002 were also not related 
to the surgery, and the assessment was prostatitis.  

Although the veteran's post-service treatment records reflect 
that he continued to have problems of ED, these problems were 
at no time related to the veteran's in-service vasectomy.  In 
fact, following her examination of the veteran in January 
2003, the January 2003 VA genitourinary examiner's diagnosis 
was vasectomy, with subsequent scrotal infection resolved, no 
sequelae, circumcision, no complications or sequelae, and ED, 
most likely with psychogenic component (unrelated to 
circumcision and/or vasectomy).  

At the veteran's hearing at the RO in March 2005, the veteran 
testified to feeling some "discomfort" in his testicles 
that had not been significant enough for him to go to a 
doctor for an evaluation (transcript (T.) at pp. 16-17).  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Thus, as there are no current findings or diagnoses of 
disability associated with the veteran's vasectomy, the Board 
finds that the veteran's claim for service connection for 
residuals of vasectomy must be denied.  With respect to the 
requirement of a current disability, under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of current "disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, as the determination of current disability is 
also based on the existence of a current disability at the 
time of adjudication as opposed to any point during the 
pendency of the claim (Chelte v. Brown, 10 Vet. App. 268 
(1997)), the Board finds that the retirement and January 2003 
VA genitourinary examiners' opinions that the veteran did not 
have any sequelae of his in-service vasectomy, together with 
the lack of in-service or post-service evidence of treatment 
of problems associated with the surgery after October 1990, 
requires that the veteran's claim for service connection for 
residuals of vasectomy be denied on the basis of no current 
disability.

In addition, as a layperson, the veteran is unable to say 
whether he currently has a disability that is a residual of 
his in-service vasectomy.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of vasectomy 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

With respect to the veteran's claims for increased initial 
ratings for GERD, DJD of the hips and shoulders, cervical 
spine early degenerative disc changes and herniated discs, 
anxiety disorder with primary insomnia, bilateral hearing 
loss, and tinea unguium, manus and pedis, the Board notes 
that the veteran's representative has recently requested that 
the claims be remanded due to the fact that the veteran has 
complained of increased severity as to each of the 
disabilities since the last VA examination that was conducted 
to determine their severity.  The last VA examinations with 
respect to the veteran's anxiety disorder, hearing loss, and 
cervical spine disorder were conducted in 2005, the last VA 
examination regarding GERD was conducted in March 2003, and 
the veteran has never been afforded an examination 
specifically regarding his DJD of the hips and shoulders.  As 
the subject disabilities have reportedly worsened since the 
most recent VA examinations, new VA examinations should be 
obtained to determine the current level of disability.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (Where the 
veteran claims that his condition is worse than when 
originally rated, and available evidence is too old for 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.)  Any 
recent VA treatment records should also be obtained.

With respect to the remaining claims for service connection 
for disability associated with the left 4th and 5th fingers 
and wrist and hand arthritis, while May 2005 VA x-ray reports 
do not reflect findings of arthritis, the record contains a 
May 2005 VA hands examination diagnosis of clinical 
osteoarthritis of the left 4th and 5th fingers, and joints 
examination diagnosis of clinical arthritis of the hands, 
wrist, fingers, and toe.  In addition, service medical 
records reflect treatment for a left wrist/hand injury in 
January 1983, treatment for a left wrist injury in December 
1987, treatment for a right hand injury in February 1988, 
treatment for an avulsed fracture of the left index finger in 
November 1998, and December 2001 retirement examination 
history of hand injury in 1994.  Consequently, the Board 
further finds that the veteran should be afforded an 
appropriate opinion as to whether it is at least as likely as 
not that any current disability of the left 4th and 5th 
fingers or wrist and hand arthritis are related to the 
veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran, dated since September 
2007.

2.  Schedule the veteran for a VA 
examination of the hips, shoulders, 
cervical spine, hands, wrists, and left 
fingers.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the examination and the examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
studies should be conducted.  

The examiner should provide a diagnosis 
for all left hand, wrist, and finger 
disorders found to be present.  For 
each diagnosed disability, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that it had its onset during active 
service or is related to any in-service 
disease, event, or injury.  

With respect to the hips, shoulders, 
and cervical spine, the examiner should 
identify all residuals attributable to 
the veteran's service-connected DJD of 
the hips and shoulders, and cervical 
spine early degenerative disc changes 
and herniated discs.  

The examiner should report the range of 
motion measurements for the hips, 
shoulders, and cervical spine.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the hips, 
shoulders, and cervical spine are used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician."

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, schedule the veteran 
for a VA dermatology examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the 
examination and the examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
studies should be conducted. 

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service- 
connected tinea unguium, manus, and 
pedis.  Photographs of the affected 
areas should be included with the 
examination report.

The examiner is asked to determine 
whether 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas are affected; or whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs are 
required for a total duration of 6 
weeks or more during the past 12 month 
period.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  All necessary studies 
should be conducted.  

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
his service-connected anxiety disorder 
with primary insomnia.  The examiner 
must conduct a detailed mental status 
examination and address his or her 
findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's anxiety disorder consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  If it is 
not possible to assign a GAF score on 
the basis of the veteran's service-
connected anxiety disorder with primary 
insomnia alone, the examiner is asked 
to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected anxiety disorder and any 
other nonservice-connected psychiatric 
disorders which may be found.  If it is 
medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Schedule the veteran for an 
appropriate audiology examination.  See 
38 C.F.R. § 4.85(a) (2007).  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination, and testing to determine 
the current severity of the veteran's 
hearing loss should include the use of 
controlled speech discrimination 
(Maryland CNC) and a pure tone 
audiometry test.  The examination must 
be conducted without the use of hearing 
aids.

A rationale for any opinion expressed 
should be provided.

6.  Schedule the veteran for a VA 
gastrointestinal examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the requested 
examination.  All necessary studies 
should be conducted.  

The examiner is asked to provide an 
opinion, with regard to the veteran's 
GERD, as to the following:

Whether the veteran suffers from 
persistently recurrent gastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain; vomiting, material 
weight loss, hematemesis or melena with 
moderate anemia; and the extent to 
which his health is impaired by his 
GERD.

A rationale for any opinion expressed 
should be provided.  

7.  Finally, readjudicate the veteran's 
claims.  If the decision with respect 
to the claims remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


